DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-16, 27-29, 35-36, 41 and 45 are pending in the application and examined on the merits. 


Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  In particular the references listed on pages 72-80 of the instant specification. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 9, 16, 27, 29, 35, 36, 41, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reprogramming cardiac fibroblasts by contacting proteins delivered via CPP or expression cassettes delivered in a vector, does not reasonably provide enablement for reprogramming cardiac fibroblasts by contacting proteins and nucleotides with the cells by generally any method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Claim 1 recites a method of reprogramming cardiac fibroblasts comprising “contacting” cardiac fibroblasts with AKT1, GATA4, TBX5, MEF2C, HAND2 (AGHMT) and either ZNF281 or ASCL1. 
Claim 2 recites contacting with AKT1, GATA4, TBX5, MEF2C, HAND2 and either ZNF281 or ASCL1 proteins.
Claim 7 recites contacting the cardiac fibroblasts with an expression cassette.
Claims 14 and 15 recite contacting the cardiac fibroblast with myocardin expression cassettes.
Claims 27, 29 and 35 recite contacting the cardiac fibroblasts with AKT1, GATA4, TBX5, MEF2C, HAND2 and either ZNF281 or ASCL1 proteins or expression cassettes.
The scope of the contacting step of this method is extremely broad as there are many different methods of “contacting” the fibroblasts with these transcription factors. 
The instant specification discloses that contacting can be carried out via expression cassettes which may be comprised in vectors or CPP (p. 4).
Example 2 of the instant specification discloses a vector comprising a AGHMT (or 5F) expression cassette in an expression library wherein they screened for reprogramming activators and inhibitors in tail tip fibroblasts (TTFs) isolated from mice (p. 54). ZNF281 was added to the 5F expression cassette (p. 56, bottom paragraph).
Without guidance or direction other than “contacting” a protein or an expression cassette, numerous combinations and delivery methods could be attempted.

Yang et al. (Site-Specific Protein Labeling: Methods and Protocols, Methods in Molecular Biology, vol. 1266: 29-53) teaches that proteins cannot passively Proteins cannot passively diffuse across the cell membrane due to their size and polarity. A delivery system or technique is always required (p. 42). Thus merely contacting the cell with proteins would not deliver the proteins into the cell and effectively reprogram it and techniques such as utilizing CPPs are required to cross the cell membrane. Yang et al. further indicates that nucleotides (i.e. expression cassettes) additionally have trouble crossing the cell membrane unless transduced (p. 30, 42 second paragraph).
Therefore based upon the limited embodiments and evidence presented by Yang et al., it would cause undue experimentation in attempting to reprogram cardiac fibroblasts by “contacting” the cells with peptides and expression cassettes via any means.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “the method of claim 16, wherein the method comprises preventing or delaying development of cardiac hypertrophy or heart failure, reducing a decrease in exercise tolerance, reducing hospitalization, improving quality of life, decreasing morbidity, or decreasing mortality of said subject.” This claim lacks antecedent basis as the limitations did not previously comprise the method of reprograming the cardiac fibroblast for treating a subject having suffered an MI as recited in claim 16 on which claim 45 depends. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2015. PNAS 112 (38): 11864-11869) in view of Shoemaker (US20130189780) as evidenced by NCBI (NCBI: Zfp281 zinc finger protein).
Regarding claims 1 and 7, Zhou et al. teaches reprogramming cardiac fibroblasts and tail tip fibroblasts into cardiomyocytes utilizing cardiac transcription factors GATA4, HAND2, MEF2C and TBX5  (GHMT) as well as ATK1 in expression cassettes delivered to the cardiac fibroblasts. (p. 11864).
However, Zhou et al. does not teach the utilization of additionally ZNF281. 
Shoemaker et al. teaches utilizing Zfp281 in reprogramming of cells in order to increase potency (claim 15 and 17, para. 0012-0015). As evidenced by NCBI, Zfp281 is the mouse equivalent of ZNF281 (See Also known as). 
It would have been obvious to one of ordinary skill in the art to combine GHMT and ATK1 as taught by Zhou et al. with Zfp281/ZNF281 as taught by Shoemaker et al. to reprogram a cardiac fibroblast with a reasonable expectation of success. An artisan would be motivated to utilize zinc finger protein 281 in reprogramming as it has been known to be effective in increasing potency (Shoemaker, claim 15 and 17, para. 0012-0015).
Regarding claims 2 and 3, Zhou et al. does not teach that contacting is that proteins are provided into the cell via heterologous CPP as the transcription factors are utilized in an expression vector cassette (p. 11864; 2nd column).
Shoemaker et al. teaches that contact the cell with the proteins via a cell permeable protein (CPP) or via expression cassette as with polynucleotides in order to reprogram the cells (para. 0012-0015, 0260). As there is no definition nor example in the specification, the limitation of the CPP being heterologous is interpreted as the CPP containing proteins that are not normally expressed within the cell (GAT4, AKT1, TBX5, MEF2C, HAND2 and ZNF281). Therefore as proteins from outside the cell are being transferred into the cell and expressed in reprogramming, the heterologous limitation is inherent. 
It would have been obvious to one of ordinary skill in the art to deliver the GHMT, ATK1 and ZNF281 as taught by combined Zhou et al. and Shoemaker et al. in a protein form in a CPP as taught by Shoemaker with a reasonable expectation of success. As disclosed by Shoemaker et al. transcription factors can be delivered in protein or polynucleotide form (para. 0260), thus substituting the polynucleotide and expression cassette of Zhou et al. for the CPP and polypeptide of Shoemaker et al. would be substituting known equivalents for the same purpose. An artisan would be motivated to utilize the proteins and CPP instead of the polynucleotide sequence and expression vector as CPPs ensure that the polypeptide has the ability to traverse the plasma membrane of a cell (para. 0087).
Regarding, claims 8-10, Zhou et al. teaches that the expression cassettes are utilized in retroviral vectors for transduction into the cell (p. 11868, Cell Culture).
Regarding claims 11 and 12, Zhou et al. does not teach non-viral delivery methods wherein non-viral vectors are disposed in a lipid delivery vehicle (liposome). 
Shoemaker teaches that reprogramming can be carried out via viral or non-viral means wherein the non-viral vectors are in a liposome (para. 0158,0253, 0256, 0261, 0275-0276).
It would have been obvious to one of ordinary skill in the art to deliver the GHMT, ATK1 and ZNF281 as taught by combined Zhou et al. and Shoemaker via a non-viral delivery means comprising a liposome as taught by Shoemaker with a reasonable expectation of success. Shoemaker teaches that reprogramming methods can be by viral or non-viral means wherein liposomes can be utilizes, thus utilizing a non-viral method comprising liposomes would be substituting known means of delivery into cells for the same purpose of reprogramming. 
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art by the time of the effective filing date. 

Claims 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (supra) in view of Shoemaker (supra) as evidenced by NCBI (supra) as applied to claims 1-3 and 7-12 above, and in further view of Fu et al. (2015. Circulation Journal Vol.79: 245 – 254)
As discussed in the above 103 rejection, Zhou and Shoemaker make obvious a method of reprogramming cardiac fibroblasts into induced cardiomyocytes utilizing GHMT (GAT4, HAND2, MEF2C, TBX5), ATK1 and ZNF281 wherein the delivery methods include both viral and non-viral means utilizing liposomes and/or CPPs. 
Regarding claims 4, 14 and 15, Zhou and Shoemaker do not teach additionally administering myocardin or myocardin cassettes along with the GHMT, ATK1 and ZNF281. 
Fu et al. teaches that adding myocardin along with cardiac genes such as MEF2C and TBX5 in one study and combinations of GHT and GMT in others, activates more cardiac genes and enhances reprogramming in cardiac cells to form iCMs (p. 249, 2nd Column, 2nd full paragraph, Table 1, p. 251, 1st column).
It would be obvious to one of ordinary skill in the art to contact the cells with myocardin as taught by Fu et al. with GHMT (GAT4, HAND2, MEF2C, TBX5), ATK1 and ZNF281 as taught by Shoemaker and Zhou with a reasonable expectation of success. An artisan would be motivated to utilize myocardin in combination with these components as it has been shown to activate more cardiac genes and enhances reprogramming in cardiac cells to form iCMs (p. 249, 2nd Column, 2nd full paragraph).
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art by the time of the effective filing date. 


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (supra) in view of Shoemaker (supra) as evidenced by NCBI (supra) as applied to claims 1-3 and 7-12 above, and in further view of Srivastava (US20200297775A1; Priority Date: 2016-03-30)
As discussed in the above 103 rejection, Zhou and Shoemaker make obvious a method of reprogramming cardiac fibroblasts into induced cardiomyocytes utilizing GHMT (GAT4, HAND2, MEF2C, TBX5), ATK1 and ZNF281 wherein the delivery methods include both viral and non-viral means utilizing liposomes and/or CPPs. 
However, Zhou and Shoemaker do not teach contacting the cells with an anti-inflammatory agent such as Dexamethasone. 
Srivastava et al. teaches contacting the cells during reprogramming with dexamethasone when utilizing compositions comprising GATA4, MEF2c, TBX5 and Myocardin to increase efficiency of the induction of the cell to a cardiomyocyte or cardiomyocyte-like cell. (para. 0022-0023). 
It would be obvious to one of ordinary skill in the art to contact the cells with an anti-inflammatory agent such as dexamethasone as taught by Srivastava et al with GHMT (GAT4, HAND2, MEF2C, TBX5), ATK1 and ZNF281 as taught by Shoemaker and Zhou with a reasonable expectation of success. An artisan would be motivated to utilize an anti-inflammatory agent such as dexamethasone in combination with these components as it has been shown to increase efficiency of the induction of the cell to a cardiomyocyte or cardiomyocyte-like cell. (Srivastava et al., para. 0022-0023).
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art by the time of the effective filing date. 

Claims 16, 27, 29, 35, 36, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (supra) in view of Shoemaker (supra) as evidenced by NCBI (supra) as applied to claims 1-3 and 7-12 above, and in further view of Nam (US20150307847A1).
As discussed in the above 103 rejection, Zhou and Shoemaker make obvious a method of reprogramming cardiac fibroblasts into induced cardiomyocytes utilizing GHMT (GATA4, HAND2, MEF2C, TBX5), ATK1 and ZNF281 wherein the delivery methods include both viral and non-viral means utilizing liposomes and/or CPPs. 
Regarding claim 16 and 35, Zhou and Shoemaker do not teach wherein the cardiac fibroblast is in vivo nor that the delivery is via intracardial injection. 
Nam et al. teaches that cardiac reprogramming can be successful in vivo to form an induced cardiomyocyte via intracardial injection of GATA4, MEF2C, HAND2 and TBX5 in order to treat a myocardial infarction (para. 0023).
It would be obvious to one of ordinary skill in the art to utilize the in vitro methods of reprogramming cardiac fibroblasts to cardiomyocytes as taught by Shoemaker and Zhou as in vivo methods of reprogramming cardiac fibroblasts and be delivered via intracardial injection as taught by Nam et al. with a reasonable expectation of success. An artisan would be motivated to directly reprogram cardiac fibroblasts in vivo as it is a known method for treating a patient who has suffered a myocardial infarction as taught by Nam et al. (para. 0009). Additionally, with regards to claims 41 and 45 (limitations which Shoemaker nor Zhou teach), Nam et al. teaches that it is known to result in reducing decrease in exercise tolerance, reducing hospitalization, improving quality of life, decreasing morbidity, and/or decreasing mortality of a subject having suffered a myocardial infarction and also preventing or delaying heart failure (Claim 44 and 50) and thus an artisan would be further motivated to utilize the method in vivo. 
Regarding claims 27 and 29, Zhou and Shoemaker do not teach the time of delivery nor the frequency. 
Nam et al. teaches that the treatment can be administered within about 24, 36, 38, 72, 96 hours of an MI, or within about 5, 6, 7, 8, 9 or 10 days of an MI (para. 0146). Additionally, Nam et al. teaches that the proteins or expression cassettes may be delivered multiple times such as 2-31 times and daily as well (para 0009).
It would be obvious to one of ordinary skill in the art to utilize the in vivo methods of reprogramming cardiac fibroblasts to cardiomyocytes as taught by Shoemaker, Zhou, and Nan and utilize the treatment specifications shown by Nam starting at 24 hours with multiple deliveries with a reasonable expectation of success. An artisan would be motivated to do so as  in general, the treatment would begin at a time following an MI when the patient has been stabilized, but before significant cardiac fibroblast mobilization and scarring has begun (para. 0146) and the method disclosed by Nam et al. has been shown to treat myocardial infarctions effectively.
Regarding claim 36, Zhou and Shoemaker do not teach administering other therapies in addition to the reprogramming of the cardiac fibroblasts. 
Nam et al. teaches the subject may be further administered oxygen, aspirin, and or nitroglycerin, or further administered percutaneous coronary intervention, or further administered a fibrinolytic (para. 0009).
It would be obvious to one of ordinary skill in the art to utilize the in vivo methods of reprogramming cardiac fibroblasts to cardiomyocytes as taught by Shoemaker, Zhou, and Nan and utilize further administrations of other forms of therapies for myocardial infarction as taught by Nam et al. with a reasonable expectation of success. An artisan would be motivated to do so as they are known as treatment attempts to salvage as much myocardium as possible and to prevent further complications (para. 0007). Thus combined with the in vivo reprograming would be combining known methods for the same purpose of treating a patient after a myocardial infarction.
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art by the time of the effective filing date. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/TAEYOON KIM/             Primary Examiner, Art Unit 1632